DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 refers to “the reel cutter bar”.  First, there is a lack of antecedent basis for this limitation in the claim. Second, it is unclear as to what a “reel cutter bar” is in reference to.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollin (USPN 7971420) in view of Patterson (USPN 5005343).
Regarding claims 17-19, Bollin discloses an agricultural vehicle header (102) comprising: a frame (110) for supporting components of the agricultural vehicle header; and a gauge wheel (218) mounted to the frame via a gauge wheel link (306) connected to a first gauge wheel mounting portion on the frame forward of a frame centroid, such that a normal force, which is produced by the gauge wheel on the ground surface, is transmitted to the frame to cause a bending moment on the frame in a second direction that is opposite to a first direction (See annotated figure 3). 
	Bollin is lacking mention of a reel mounted to the frame. 
	Patterson discloses a harvesting header and teaches the further use of a reel (34) mounted to a header frame via a reel link (36) to the forward upper end of the header framework.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bollin to add a reel to the forward upper end of the framework as taught by Patterson for the purpose of aiding in the feeding of crop into the cutterbar and onto the header platform.  
	Addition of a reel to the forward upper end of the framework at a point forward of the top frame member would produce a bending moment in a 1st direction as depicted in annotated figure 3 which would cause the header to droop.  The gauge wheel of the combination would act to limit some of this drooping as it comprises the same claimed structure and would produce a 2nd force in an opposite direction of the 1st force as depicted in annotated figure 3. 

    PNG
    media_image1.png
    505
    1006
    media_image1.png
    Greyscale

Annotated Figure 3

Allowable Subject Matter
Claims 1-12 and 14-16 are allowed.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671